STOKER, Judge.
MOTION TO DISMISS
The plaintiff-appellee, City of Natchi-toches, moves to dismiss the appeal of the defendant-appellant, Alfred P. Leon, as not being timely perfected.
Judgment was rendered by the City Court, Ward One, Natchitoches, on September 24, 1982 in favor of the City of Natchi-toches ordering Alfred P. Leon to pay $1,445.53 plus $350.00 attorney’s fees and court cost.
The appellant filed a Motion and Order for Appeal on October 22, 1982.
Code of Civil Procedure Article 5003 provides in part:
“(A) An appeal from a judgment rendered by a justice of the peace court, city court, or a parish court may be taken only within ten days from the date of the judgment or from the service of the notice of judgment, when such notice is necessary.”
The appellant’s appeal having been taken long after the delay provided in Article 5003 having run, his appeal must be dismissed as untimely. The appeal of the defendant-appellant is hereby dismissed at his cost.
APPEAL DISMISSED.